COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00302-CV


JOSEPH PALAZZOLO                                                     APPELLANT

                                         V.

FORT WORTH INDEPENDENT                                                 APPELLEE
SCHOOL DISTRICT BOARD OF
TRUSTEES


                                     ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 352-276165-14

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Unopposed Motion to Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: February 25, 2016




                                      2